Opinion issued July 21, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00850-CV
                            ———————————
     IN RE STATE FARM LLOYDS, ANTONE EUGENE JONES, AND
                   GREGORY LATTY, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, State Farm Lloyds, Antone Eugene Jones, and Gregory Latty, filed

a petition for writ of mandamus challenging respondent’s September 12, 2014

order denying their verified plea in abatement, filed under section 541.155(a) of

the Texas Insurance Code, for the real party in interest’s failure to provide timely
and proper pre-suit notice.1 The Court requested and received a response from the

real party in interest, Rosie Hansen, received relators’ reply, heard argument, and

received relators’ post-argument brief. The Court, having examined and fully

considered the petition, response, reply, argument, and post-argument brief, is of

the opinion that relators have not shown themselves entitled to the relief sought.2

       Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a), (d).

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




1
       The underlying case is Rosie Hansen v. State Farm Lloyds, Antone Eugene Jones,
       and Gregory Latty, Cause No. 2014-40190, in the 152nd District Court of Harris
       County, Texas, the Honorable Robert Schaffer presiding.
2
       Relators’ reply referred this Court to a similar mandamus petition, filed by relator
       State Farm Lloyds before filing this petition and seeking relief identical to the
       relief requested here, that the Thirteenth Court of Appeals denied. See In re State
       Farm Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014
       WL 4243701 (Tex. App.—Corpus Christi-Edinburg Aug. 27, 2014, orig.
       proceeding [mand. denied]). On June 21, 2015, the Texas Supreme Court denied
       that petition, and two related ones, without opinion. See The Supreme Court of
       Texas, Orders Pronounced June 12, 2015, Miscellaneous, 14-0829, at 4, available
       at http://www.txcourts.gov/media/999576/supreme-court-of-texas-orders-06-12-
       2015.pdf (last viewed June 12, 2015).
                                            2